Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 01/28/2022.  In the Amendment, applicant amended claims 21, 26, 30-32,  35-37, 39-40.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 21-40 are pending.
Claims 1-20 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 30 and 36 recite the language of “prior to receiving an entry of an enter key, receiving a first key of a search string” and “prior to receiving the entry of the enter key, performing a search for a first set of search results matching the first keyword”, “prior to receiving the entry of the enter key, providing one or more images…search results”, “prior to receiving the entry of the enter key”, “during receipt of the portion of the second keyword and without receiving the entry of the enter key”.   However, all of these newly amended languages in the independent claims 21, 30 and 36 are not clear and it is impossible to search without receiving “prior to receiving an entry of an enter key”, unless user speaks or using voice command to enter the keywords or expanding the search by clicking on the content/icon of the website.  See also MPEP § 2111.04. 
For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
The dependent claims 22-29, 31-25 and 37-40 are rejected for the same reasons because of depend on the based claims 21, 30 and 36.
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 

 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of Patent No. 10,394892 and over claims 1-15 of Patent No.9, 805,141.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,394892  and Patent No. 9,805,141 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (See table below).
		
Instant Application claim 21
Patent No. 10,394892 claim 1
A method, comprising: 
 	prior to receiving an entry of an enter key, receiving a first keyword of a search string;
 	 prior to receiving the entry of the enter key, performing a search for a first set of search results matching the first keyword;  providing one or more images that correspond to the first set of search results; 
 	prior to receiving the entry of the enter key, receiving at least a portion of a second keyword of the search string; 
during receipt of the portion of the second keyword and without receiving the entry of the enter key, using the at least the portion of the second keyword to remove one or more results from the first set of search results that do not match the at least the portion of the second keyword to produce a second set of search results; and
 	

during receipt of the portion of the second keyword and without receiving the entry of the enter key, providing one or more images that correspond to the second set of search results.

 A method comprising: 
 receiving, in a search bar, a first keyword of a search string; 
in response to the receiving of the first keyword in the search bar, performing, using a hardware processor, a search for a first set of results matching the first keyword, the first set of results cached in memory; 
in response to determining the first set of results, accessing images that correspond to the first set of results from a database; 
causing presentation of the images that correspond to the first set of results; upon performing the search for the first set of results, receiving, in the search bar, a second keyword of the search string; 
in response to the receiving of the second keyword, using the second keyword by the hardware processor to refine the first set of results, the refining comprising removing results from the first set of matching results cached in memory that fail to match the second keyword to generate a second set of matching results, the second set of matching results being cached in memory, wherein the receiving of the first keyword, the receiving of the second keyword, the performing the search, and the refining of the first set of matching results occur without user selection of an enter key; 
in response to the refining, updating the images being presented by presenting images that correspond to the second set of matching results; and in response to completion of entry of the search string in the search bar, causing presentation of search results that are cached in memory, the search results being a last set of results determined based on a last keyword of the search string.



Claims 1-6 of patent No. 10,394892 satisfies all the elements of claims 22-29 of the instant application, and as such, anticipates the claims of instant application. 


Instant Application claim 30
Patent No. 10,394892 claim 7
A system, comprising: a processor; and
a storage medium storing instructions, that when executed by the processor, cause the system to perform operations comprising:
prior to receiving an entry of a complete search string, receiving a first keyword of a search string;
prior to receiving an entry of a complete search string, performing a search for a first set of search results matching the first keyword; 
prior to receiving an entry of a complete search string, causing presentation of one or more images that correspond to the first set of search results;
prior to receiving an entry of a complete search string, receiving a second keyword of the search string;
during receipt of the at least the portion of the second keyword and prior receiving the entry of the complete search string, using the at least the portion of the second keyword to remove one or more results from the first set of search results that do not match the second keyword to produce a second set of search results; and
during receipt of the at least the portion of the second keywords prior to receiving the entry of the complete search string, causing presentation of one or more images that correspond to the second set of search results.

 A system comprising: 
one or more hardware processors; and
 a storage medium storing instructions that when executed by the one or more hardware  processors, causes the one or more hardware processors to perform operations comprising: 
receiving, in a search bar, a first keyword of a search string;  in 
response to the receiving of the first keyword in the search bar, performing a 
search for a first set of results matching the first keyword, the first set of 
results cached in memory;  
in response to determining the first set of results, 
accessing images that correspond to the first set of results from a database;  
causing presentation of the images that correspond to the first set of results;  
receiving, in the search bar, a second keyword of the search string;  
in response to the receiving of the second keyword, using the second keyword to 
refine the first set of results, the refining comprising removing results from 
the first set of matching results that fail to match the second keyword to 
generate a second set of matching results, the second set of matching results 
being cached in memory, wherein the receiving of the first keyword, the 
receiving of the second keyword, the performing the search, and the refining of 
the first set of matching results occurring without user selection of an enter 
key;  in response to the refining, updating the images being presented by 
presenting images that correspond to the second set of matching results;  and 
in response to completion of entry of the search string in the search bar, 
causing presentation of search results that are cached in memory the search 
results being a last set of results determined based on a last keyword of the search string. 



Claims 7-12 of patent No. 10,394892 satisfies all the elements of claims 31-35 of the instant application, and as such, anticipates the claims of instant application.  

 Instant Application claim 36
Patent No. 10,394892 claim 13
A hardware storage medium storing instructions that, when executed by a


processor, cause operations to be performed, the operations comprising: prior to receiving an entry of an enter key, receiving a first keyword of a search string;
prior to receiving an entry of an enter key, performing a search for a first set of results matching the first keyword; 
prior to receiving an entry of an enter key, causing presentation of one or more images that correspond to the first set of search results;
prior to receiving an entry of an enter key, receiving a second keyword of the search string;
during receipt of the portion of the second keyword and without receiving the entry of the enter key, using the second keyword to remove one or more results from the first set of search results that do not match the second keyword to produce a second set of search results; and 
during receipt of the portion of the second keyword and without receiving the entry of the enter key, causing presentation of one or more images that correspond to the second set of search results, wherein the receiving of the first keyword, the receiving of the second keyword, the performing of the search, and the removal of one or more results from the first set of search results occur without receiving an entry of an enter key.

 A hardware storage device storing instructions which, when executed by the at least one processor of a machine, cause the machine to perform operations, the operations comprising: receiving, in a search bar, a first keyword of a search string, the first set of results cached in memory; in response to the receiving of the first keyword in the search bar, performing a search for a first set of results matching the first keyword; in response to determining the first set of results, accessing images that correspond to the first set of results from a database; causing presentation of the images that correspond to the first set of results; receiving, in the search bar, a second keyword of the search string; in response to the receiving of the second keyword in the search bar, using the second keyword to refine the first set of results cached in memory, the refining comprising removing results from the first set of matching results that fail to match the second keyword to generate a second set of matching results, the second set of matching results being cached in memory, wherein the receiving of the first keyword, the receiving of the second keyword, the performing the search, and the refining of the first set of matching results occurring without user selection of an enter key; in response to the refining, updating the images being presented by presenting images that correspond to the second set of matching results; and in response to completion of entry of the search string in the search bar, causing presentation of search results that are cached in memory, the search results being a last set of results determined based on a last keyword of the search string.



Claims 13-14 of patent No. 10,394892 satisfies all the elements of claims 36-40 of the instant application, and as such, anticipates the claims of instant application.  
	
Instant Application claim 21
Patent No. 9,805,141 claim 1
A method, comprising: 
 	prior to receiving an entry of an enter key, receiving a first keyword of a search string;
 	 prior to receiving the entry of the enter key, performing a search for a first set of search results matching the first keyword;  providing one or more images that correspond to the first set of search results; 
 	prior to receiving the entry of the enter key, receiving at least a portion of a second keyword of the search string; 
during receipt of the portion of the second keyword and without receiving the entry of the enter key, using the at least the portion of the second keyword to remove one or more results from the first set of search results that do not match the at least the portion of the second keyword to produce a second set of search results; and
 	

during receipt of the portion of the second keyword and without receiving the entry of the enter key, providing one or more images that correspond to the second set of search results.

 A hardware storage device storing instructions which, when executed by the at least one processor of a machine, cause the machine to perform operations comprising:
   detecting entry, in a search bar by the machine, of a first keyword of a search string comprising a plurality of keywords; 
  identifying the first keyword of the search string, the identifying of the first keyword occurring immediately after completion of entry of the first keyword in the search bar and prior to entry of a second keyword of the search string in the search bar; in response to the identifying of the first keyword and prior to detecting entry of the second keyword, 
  initiating a determination of a first set of matching results that match the first keyword;
   in response to determining the first set of matching results, accessing images that correspond to the first set of matching results from a database; 
  presenting the images that correspond to the first set of matching results relative to the search bar; 
  after the initiating of the determination of the first set of matching results, detecting entry of the second keyword of the search string in the search bar; 
  identifying the second keyword of the search string, the identifying of the second keyword occurring immediately after completion of entry of the second keyword in the search bar; in response to the identifying of the second keyword, refining, using the second keyword, the first set of matching results that match the first keyword to obtain a second set of matching results for the search string, the refining comprising removing results from the first set of matching results that fail to match the second keyword, the identifying of the first keyword, the identifying of the second keyword, the initiating the determination of the first set of matching results, and the refining of the first set of matching results occurs without a user selecting an enter key; and 
  in response to completion of entry of the search string in the search bar, causing presentation of search results, the search results being a last set of matching results determined based on a last keyword of the search string.



Claims 1-6 of patent No. 9,805,141 satisfies all the elements of claims 22-29 of the instant application, and as such, anticipates the claims of instant application. 
 
Instant Application claim 30
Patent No. 9,805,141 claim 7
A system, comprising: a processor; and
a storage medium storing instructions, that when executed by the processor, cause the system to perform operations comprising:
prior to receiving an entry of a complete search string, receiving a first keyword of a search string;
prior to receiving an entry of a complete search string, performing a search for a first set of search results matching the first keyword; 
prior to receiving an entry of a complete search string, causing presentation of one or more images that correspond to the first set of search results;
prior to receiving an entry of a complete search string, receiving a second keyword of the search string;
during receipt of the at least the portion of the second keyword and prior receiving the entry of the complete search string, using the at least the portion of the second keyword to remove one or more results from the first set of search results that do not match the second keyword to produce a second set of search results; and
during receipt of the at least the portion of the second keywords prior to receiving the entry of the complete search string, causing presentation of one or more images that correspond to the second set of search results.

 A method comprising:
   detecting entry, in a search bar, of a first keyword of a search string comprising a plurality of keywords;
  identifying the first keyword of the search string, the identifying of the first keyword occurring immediately after completion of entry of the first keyword in the search bar and prior to entry of a second keyword of the search string in the search bar; 
  in response to the identifying of the first keyword and prior to detecting entry of the second keyword, initiating a determination of a first set of matching results that match the first keyword; 
  in response to determining the first set of matching results, accessing images that correspond to the first set of matching results from a database; 
  presenting the images that correspond to the first set of matching results relative to the search bar; after initiating the determination of the first set of matching results, detecting entry of the second keyword of the search string in the search bar; 
  identifying the second keyword of the search string, the identifying of the second keyword occurring immediately after completion of entry of the second keyword in the search bar; 
  in response to the identifying of the second keyword, refining, using the second keyword, the first set of matching results that match the first keyword to obtain a second set of matching results for the search string, the refining comprising removing results from the first set of matching results that fail to match the second keyword, the refining being performed by a hardware processor of a machine, the identifying of the first keyword, the identifying of the second keyword, the initiating the determination of the first set of matching results, and the refining of the first set of matching results occurs without a user selecting an enter key; and 
  in response to completion of entry of the search string in the search bar, causing presentation of search results, the search results being a last set of matching results determined based on a last keyword of the search string.




Claims 7-12 of patent No. 9,805,141 satisfies all the elements of claims 30-34 of the instant application, and as such, anticipates the claims of instant application.  

Instant Application claim 36
Patent No. 9,805,141 claim 15
A hardware storage medium storing instructions that, when executed by a


processor, cause operations to be performed, the operations comprising: prior to receiving an entry of an enter key, receiving a first keyword of a search string;
prior to receiving an entry of an enter key, performing a search for a first set of results matching the first keyword; 
prior to receiving an entry of an enter key, causing presentation of one or more images that correspond to the first set of search results;
prior to receiving an entry of an enter key, receiving a second keyword of the search string;
during receipt of the portion of the second keyword and without receiving the entry of the enter key, using the second keyword to remove one or more results from the first set of search results that do not match the second keyword to produce a second set of search results; and 
during receipt of the portion of the second keyword and without receiving the entry of the enter key, causing presentation of one or more images that correspond to the second set of search results, wherein the receiving of the first keyword, the receiving of the second keyword, the performing of the search, and the removal of one or more results from the first set of search results occur without receiving an entry of an enter key.

 A system comprising: 
one or more hardware processors; and 
a machine-readable storage medium storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising: 
  detecting entry, in a search bar, of a first keyword of a search string comprising a plurality of keywords; 
  identifying the first keyword of the search string, the identifying of the first keyword occurring immediately after entry of the first keyword in the search bar and prior to entry of a second keyword of the search string in the search bar; 
  in response to the identifying of the first keyword and prior to detecting entry of the second keyword, initiating a determination of a first set of matching results that match the first keyword; 
  in response to determining the first set of matching results, accessing images that correspond to the first set of matching results from a database; 
  presenting the images that correspond to the first set of matching results relative to the search bar; 
  after initiating the determination of the first set of matching results, detecting entry of the second keyword of the search string in the search bar; 
  identifying the second keyword of the search string, the identifying of the second keyword occurring immediately after completion of entry of the second keyword in the search bar; in response to the identifying of the second keyword, refining, using the second keyword, the first set of matching results that match the first keyword to obtain a second set of matching results for the search string, the refining comprising removing results from the first set of matching results that fail to match the second keyword, the identifying of the first keyword, the identifying of the second keyword, the initiating the determination of the first set of matching results, and the refining of the first set of matching results occurs without a user selecting an enter key; and 
  in response to completion of entry of the search string in the search bar, causing presentation of search results, the search results being a last set of matching results determined based on a last keyword of the search string.



Claims 13-15 of patent No. 9,805,141 satisfies all the elements of claims 36-40 of the instant application, and as such, anticipates the claims of instant application.  
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US PGPUB 2012/0246135, hereinafter Bennett), in view of Yang (US PGPUB 2010/0205202, hereinafter Yang), and further in view of Wen et al. (US PGPUB 2011/0179021, hereinafter Wen).
As per as claim 21, Bennett discloses:
(Currently Amended) A method, comprising: 
 	prior to receiving an entry of an enter key, receiving a first keyword of a search string (Bennett, e.g., [0036-0038], “a user enters a search string in the image search engine…”) and further see [0040-0042]);
 	 prior to receiving the entry of the enter key, performing a search for a first set of search results matching the first keyword (Bennett, e.g., [040-0042], “…display search results to the user…”);
 	prior to receiving the entry of the enter key, providing one or more images that correspond to the first set of search results (Bennett, e.g., [0039-0042], “…copy of the image search result list…”); 
 	prior to receiving the entry of the enter key, receiving at least a portion of a second keyword of the search string (Bennett, e.g., [0044-0046], “…the user enters the image search string in the image search engine window…simple a table look-up for similar or synonymous words…”); 
 	during receipt of the portion of the second keyword and without receiving the entry of the enter key, using the at least the portion of the second keyword to remove one or more results from the first set of search results that do not match the at least the portion of the second keyword to produce a second set of search results (Bennet, e.g., [0057-0059], “…refining the user’s query through a query back window…user responses to a query back window that has a drop down menu to help refine, focus, and narrow down the user’s search…”);  and
	Bennet discloses refine the search results (Bennet, e.g., [0057-0059], but to make records clearer regarding to the language of “using the at least the portion of the second keyword to remove one or more results from the first set of search results that do not match the at least the portion of the second keyword to produce a second set of search results; and 
 	providing one or more images that correspond to the second set of search results”.
		However Yang, in an analogous art, discloses “using the at least the portion of the second keyword to remove one or more results from the first set of search results that do not match the at least the portion of the second keyword to produce a second set of search results” (Yang, e.g., fig 3, associating with texts description, [0035], “…receiving the user selection, search engine ran a search of content providers for images associated with the refined query "Apple Computer." …selected image in order to determine a similarity there between…” and further see [0038-0040] for using a second keyword to remove the first set results), “providing one or more images that correspond to the second set of search results” (Yang, e.g., fig. 3, associating with texts description, [0035] and 0038-0040], “…apple computer…determined similarities to present a set of images in a manner based at least in part of the ranking…”. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Yang with the teaching of Bennet to refine the search based on user selection of a keyword and user selection of a representative element to archiving narrow the search results and deliver the most relevance search results to the user (Yang, e.g., [0009-0010]).
	To further clarify the language of “prior to receiving the entry of the enter key”  and “during receipt of the portion of the second keyword and without receiving the entry of the enter key”, (Note that, since Yang and Bennet disclose the combined first set of keywords and second set of keyword to refine/filter the search results, but do not clearly disclose the language of prior to receiving the entry of the enter key  and during receipt of the portion of the second keyword and without receiving the entry of the enter key ).
	However Wen, in an analogous art, discloses prior to receiving the entry of the enter key (Wen, e.g., figs. 4 and 6, associating with texts description, [0045-0048], (disclose the query suggestion prior execution the search query),  [0061-0064], (suggest the keywords)),  “during receipt of the portion of the second keyword and without receiving the entry of the enter key” (Wen, figs. 4 and 6, associating with texts description, [000045-0048], (…select suggest keyword to expand a quantity of relevant images…) and [0061-0064], “…performed that uses one or more of the suggested…to create a modified search phrase…” ). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Wen with the teaching of Yang and Bennet to help users to find text based information that is related to a keyword text search submitted by a user in order to archiving in return results based on keyword matches between search terms and images keywords (Wen, e.g., [0001-004]). 
As per as claim 22, the combination of Wen, Yang and Bennet disclose:
(Previously Presented) The method of claim 21, wherein:
 	a first image that corresponds to a first result in the first set of search results is part of a first product listing (Bennett, e.g., [040-0042], “…display search results to the user…”) and (Yang, e.g., fig. 2, associating with texts description, [0010] and [0030-0033]); and
 	a second image that corresponds to a second result in the second set of search results is part of a second product listing that differs from the first product listing (Bennet, e.g., [0057-59] and [0077], “…presents the image search results to the user…”) (updated/refined set of search results and present new set of search results) and further see (Yang, e.g., fig. 3, associating with texts description, [0035]). 

As per as claim 23, the combination of Wen, Yang and Bennet disclose:
(Previously Presented) The method of claim 21, wherein an image that corresponds to a result in both the first set of search results and the second set of search results is part of a product listing (Bennet, e.g., [0057-0059]) and (Yang, e.g., fig. 3, associating with texts description, [0035], (apple computer)).

As per as claim 24, the the combination of Wen, Yang and Bennet disclose:
 (Previously Presented) The method of claim 21, further comprising: 
 	receiving the search string (Bennett, e.g., [0036-0038], “a user enters a search string in the image search engine…”) and further see [0040-0042]);
 	using the search string to remove one or more results from the second set of search results that do not match the search string to produce a final set of search results (Yang, e.g., fig. 3, associating with texts description, [0035], [0038-0040]); and 
 	providing one or more images that correspond to the final set of search results (Yang, e.g., fig. 3, associating with texts description, [0035], [0038-0040]).

As per as claim 25, the combination of Wen, Yang and Bennet disclose:
 (Previously Presented) The method of claim 24, wherein the one or more images that correspond to the final set of search results are displayed adjacent to a search bar (Yang, e.g., fig. 3, associating with texts description, [0035], [0038-0040]).

As per as claim 26, the combination of Wen, Yang and Bennet disclose:
 (Currently Amended) The method of claim 24, wherein the one or more images that correspond to the final set of search results are provide (Bennet, e.g., [0057-59] and [0077], “…presents the image search results to the user…”) and (Wen, figs. 4 and 6, associating with texts description, [000045-0048], (…select suggest keyword to expand a quantity of relevant images…) and [0061-0064], “…performed that uses one or more of the suggested…to create a modified search phrase…” ).

As per as claim 27, the combination of Wen, Yang and Bennet disclose:
(Previously Presented) The method of claim 24, wherein an image associated with a result in the final set of search results is part of a product listing (Yang, e.g., fig. 3, associating with texts description, [0035], [0038-0040]) and further see (Wen, e.g., figs. 4 and 6).

As per as claim 28, the combination of Wen, Yang and Bennet disclose:
(Previously Presented) The method of claim 21, wherein the one or more images that correspond to the first set of search results and the one or more images that correspond to the second set of search results are displayed adjacent to a search bar (Bennet, e.g., [0057-59] and [0077]) and (Yang, e.g., figs. 2-3, associating with texts description, [0035], [0038-0040]) and further see (Wen, e.g., figs. 4 and 6).

As per as claim 29, the combination of Wen, Yang and Bennet disclose:
(Previously Presented) The method of claim 21, further comprising:
 	after receiving the second keyword, receiving at least a portion of a third keyword of the search string (Bennet, e.g., [0057-0059]) and see (Yang, e.g., fig. 3, associating with texts description, [0035], [0038-0040]) ( for example: user can enter “apple computer 14 inches”) and further see (Wen, e.g., figs. 4 and 6);
 	using the at least the portion of the third keyword to remove one or more results from the second set of search results that do not match the at least the portion of the third keyword to produce a third set of search results (Yang, e.g., fig. 3, associating with texts description, [0035], [0038-0040]) and further see (Wen, e.g., figs. 4 and 6); and
 	providing one or more images that correspond to the third set of search results (Yang, e.g., fig. 3, associating with texts description, [0035], [0038-0040]) and further (Bennet e.g., [0057-0059]) and further see (Wen, e.g., figs. 4 and 6).

Claims 30-34 are essentially the same as claims 21-29 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 21-29.

Claims 35-40 are essentially the same as claims 21-29 except that they set forth the claimed invention as a hardware storage medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 21-29.

Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 01/28/2022 with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to search images.

a.	Ge Zhao (US PGPUB 2014/0201186, hereafter Zhao) “system and Method for providing extending searches” disclose “providing users the ability to search for indirect contacts through their direct contact”.
Zhao also teaches search images [0059, [0106], filter search results [0114].
Zhao further teaches extending search [0068-071]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163